DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/21 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 24, line 3: The term “the waveguide drive signal generation circuitry” has been changed to –the waveguide input signal generation circuitry—to match the term found earlier in line 2 of parent claim 21.
Claim 26, line 9: The term “the waveguide drive signal generation circuitry” has been changed to –the waveguide input signal generation circuitry—to match the term found earlier in line 2 of parent claim 21.

Allowable Subject Matter
Claims 1-18 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 16, Frank et al. (US 4,449,105) teach a clock generator (Figure 1), comprising: a cavity containing a dipolar molecule (23), a reference oscillator (11), a detector circuit (61 within 39; See figure 8), and control circuitry (25/37).
Han et al. (US 2019/0235445) teach a clock generator (Figure 1), comprising: a cavity containing a dipolar molecule (16), a reference oscillator (12), a detector circuit (square law detector within 18), and control circuitry (25/37).

“a multiplier configured to: receive a signal that is based on a detection signal from the detector circuit, wherein the detection signal is representative of an amplitude of an output signal from the cavity over a continuous range of frequencies including the first frequency; and multiply the received signal with a mixing signal to produce a derivative, of the received signal, which indicates the absorption peak", as set forth in claims 1 and 16; and
“multiplying the power signal with a mixing signal to produce a derivative of the power signal which indicates the absorption peak”, as set forth in claim 9.

Regarding claims 21 and 28, Han et al. (US 2019/0235445) teaches a system (Figure 1), comprising: a waveguide (16/38), a reference oscillator (12/34), a PLL (para. [0094]), amplifiers (44), a detector circuit (square law detector within 18 or 48 in figure 2), a multiplier (para. [0061]), oscillator control circuitry (20 or 50, 52 in figure 2), mixing signal generator (32).
The best prior art reference of record, Han et al., fails to teach or suggest:
“a ramp generator coupled to the waveguide input signal generation circuitry”, as set forth in claim 21; and
“a ramp generator coupled to the reference oscillator or the PLL", as set forth in claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 6, 2021